DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 07 November 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8, 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0003780 to Bringuier et al in view of U.S. Patent 6,803,400 to Butterbach et al.
	In regards to claim 4, Bringuier teaches a method of fabricating an optical fiber cable (100/80) (Figures 3 & 8) comprising the steps of applying a coating (104) along at least a portion of a length of an optical fiber (102) and arranging within a buffer tube (102) having a plurality of optical fibers in which at least one of the plurality of optical fibers is an optical fiber having the coating [0040] such that a gap (Figure 8 shows gaps) between any two adjacent optical fibers is less than a diameter of any one of the plurality of optical fibers.  But Bringuier fails to expressly teach a coating being of a superabsorbent, swellable hot melt.  Bringuier does teach a water-swellable powder of a cross-linked material that prevents the optical fibers from sticking to other components, such as the buffer tube. [0036] Butterbach also teaches an optical fiber cable including a water-swellable adhesive coated on to the optical fiber cable for the same purpose, the lack of surface tack.  (Column 3)  Furthermore, Butterbach teaches the water-swellable adhesive to be a superabsorbent swellable hot melt.  Since Bringuier and Butterbach both teach the need of a superabsorbent water-swellable coating as an alternative for the purpose of preventing sticking, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have applied a coating of a superabsorbent, swellable hot melt of Butterbach to the optical fibers of Bringuier.  
	In regards to claim 5, Butterbach teaches the step of including in the superabsorbent, swellable hot melt at least one of sodium or potassium sodium acrylate or acrylamide copolymers, cross-linked carboxymethyl cellulose, ethylene maleic anhydride copolymers, cross-linked polyethylene oxide, polyvinyl alcohol copolymers, or starch grafted copolymers of polyacrylonitrile. (Column 3)
	In regards to claim 6, although Bringuier in view of Butterbach does not expressly teach the step of applying the coating of superabsorbent, swellable hot melt further comprises applying the coating over 5% to 50% of the circumference of the optical fiber, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Since Bringuier in view of Butterbach teaches general conditions of the claim and further since Bringuier teaches the step of having the optical fibers pass into the water-swellable applicator, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an application of coating to have preventing sticking, such as over 5% to 50% of the circumference of the optical fiber.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
	In regards to claim 8, although Bringuier in view of Butterbach  does not expressly teach the superabsorbent, swellable hotmelt is capable of absorbing at least 50 g of water per gram of superabsorbent, swellable hot melt, it has been held that the recitation that an element is “capable of performing” a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138
	In regards to claim 11, Bringuier teaches the step of applying a coating of the superabsorbent, swellable hot melt along at least a portion of a length of the buffer tube. [0041]
	In regards to claim 12, Bringuier teaches co-extruding the buffer tube with the coating of the superabsorbent, swellable hot melt. [0041]
	In regards to claims 14-16, although Bringuier in view of Butterbach does not expressly teach the coating of the superabsorbent, swellable hot melt is disposed on an exterior surface of the buffer tube (claim 14), forming a cable jacket around the buffer tube, wherein a coating of superabsorbent, swellable hot melt is applied to at least a portion of an interior surface of the cable jacket (claim 15), and forming an armor layer around the buffer tube, wherein the armor layer is disposed between the buffer tube and the coating of superabsorbent, swellable hot melt on the interior surface of the cable jacket (claim 16),  the addition of other coatings and layers would be advantageous in order to provide an additional layer to protect the integrity of the optical fibers inside of the buffer tube.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the coating of the superabsorbent, swellable hot melt is disposed on an exterior surface of the buffer tube, forming a cable jacket around the buffer tube, wherein a coating of superabsorbent, swellable hot melt is applied to at least a portion of an interior surface of the cable jacket, and forming an armor layer around the buffer tube, wherein the armor layer is disposed between the buffer tube and the coating of superabsorbent, swellable hot melt on the interior surface of the cable jacket.
Allowable Subject Matter
Claims 7, 9, 10, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 7, the prior art of record fails to disclose or reasonably suggest the step of mixing the superabsorbent, swellable hot melt with at least one of aluminum trihydrate, magnesium hydroxide, smoke suppressant molybdenum-based particles, or ammonium polyphosphate, pentaerythritol in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 9 and 10, the prior art of record fails to disclose or reasonably suggest applying the coating further comprises applying the coating such that sections of coating are separated by uncoated portions along the length of the optical fiber in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 13, the prior art of record fails to disclose or reasonably suggest the coating of the superabsorbent, swellable hot melt is disposed on an interior surface of the buffer tube in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 17 and 18, the prior art of record fails to disclose or reasonably suggest the coating of superabsorbent, swellable hot melt has a thickness of up to 200 microns in addition to the accompanying features of the independent claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed 07 November 2022 have been fully considered but they are not persuasive.  
	Applicant argues Bringuier fails to teach “at least one of the plurality of optical fibers is an optical fiber having the coating such that a gap between any two adjacent optical fibers is less than a diameter of any one of the plurality of optical fibers”.  However, the Examiner disagrees.  Bringuier teaches in paragraph [0039] twelve standard sized 250 micron (0.25millimeter) fibers having an overall diameter of about 1.2millimeters.  By placing all twelve fibers having an overall diameter of 1.2millimeters, the gap between any two adjacent optical fibers must be less than the diameter of any one of the optical fibers.  Should the gap be any larger, the overall diameter could not be 1.2millimeters.
	Applicant further argues Bringuier and Butterbach fails to teach the general conditions of the claim and therefore cannot suggest “the step of applying the coating of superabsorbent, swellable hot melt further comprises applying the coating over 5% to 50% of the circumference of the optical fiber”.  However, the Examiner disagrees.  The Examiner has clearly recited Bringuier in view of Butterbach teaching the general conditions of the claim.  Applicant appears to argue Bringuier fails to teach the general conditions of the claim and Butterbach also fails to teach the general conditions of the claim.  It has been held that one cannot show non-obviousness by attaching references individually where, as here, the rejection is based on the combination of the references.  In re Keller, 208 USPQ 871
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874